DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 objected to because of the following informalities:  the claim has a typo and will be interpreted as :”11. The method as recited in claim 7,”
Claim 14 recites “ wherein the sealed chamber contains a light fluid that is lighter than the fluid introduced at the first end of the casing string assembly”.  While careful reading of the specification make the intent clear, it is suggested to amend the claim to “ wherein the sealed chamber contains a light fluid that is lighter weight fluid than the fluid introduced at the first end of the casing string assembly”.
Appropriate correction is required.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is rejected as indefinite because they claim both an apparatus and method of using an apparatus. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages...to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140,1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).	
Claim 14 recites “the degradable plug assembly allows for communication of a fluid through the fluid passageway, wherein the fluid is introduced into the casing string assembly at the first end”.  The “allows for communication” limitation is interpreted as a functional limitation, or an intended use.   The “wherein the fluid is introduced into the casing string assembly at the first end”  appear to be a method step in an apparatus claim, and it is unclear what is required by this limitation.  Is the fluid  being claimed as part of the assembly? Or is the assembly configured to allow fluid introduced….?
Dependent claims are likewise rejected.
Furthermore, claim 14 recites “ wherein the sealed chamber contains a light fluid that is lighter than the fluid introduced at the first end of the casing string assembly.” This limitation is interpreted as positively claiming a light fluid, however the comparison with  “the fluid introduced at the first end”, which is not positively claimed makes the claim  unclear.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,5-9, 11,12, 14-17, and 19-20 is/are rejected under 35 U.S.C. 102a2 as being anticipated by US 20210148184 A1 to Helms.
1. A tool 34 for running a casing string in a wellbore (Abstract), comprising: 
a cylindrical housing (see Figure 2, elements including 80,82,100,46, 48, 56) having an inside diameter 94 that defines a fluid passageway extending between first and second ends of the housing (Figure 3), the first and second ends configured to connect the housing within a casing string (Figure 1, [0007]); and 
a degradable plug assembly 58 [0011] disposed within the cylindrical housing and having a closed state and an open state (Figure 2, 3), wherein, in the closed state, the degradable plug assembly blocks the inside diameter to fluidly isolate an upper portion of the passageway from a lower portion of the passageway (Figure 2), and wherein, in the open state (Figure 3), the degradable plug assembly allows for fluid communication through the fluid passageway, wherein the degradable plug assembly includes a degradable plug 58 [0011]. (As best understood, the assembly of Helms has an open state and a closed state)
2. The tool as recited in claim 1, wherein the degradable plug is made of a composite comprising sand [0011].
3. The tool as recited in claim 1, wherein the degradable plug comprises a material dissolvable in a fluid.[0015]
5. The tool as recited in claim 1, wherein the degradable plug is made of a material comprising salt.[0011]
6. The tool as recited in claim 1, wherein the degradable plug assembly comprises a cover 86 movable within the fluid passageway between a closed state and an open state (figure 2, figure 3), wherein, in the closed state, the cover blocks fluid communication to the degradable plug, and wherein, when moved within the fluid passageway to the open state, fluid is communicated to the degradable plug.([0016])
7. A method for running a casing string assembly into a wellbore, comprising: connecting a tool within a casing string assembly, the tool comprising: 
a cylindrical housing having a fluid passageway extending between an upper end and a lower end; and 
a degradable plug assembly disposed within the cylindrical housing and having a closed state and an open state, wherein, in the closed state, the degradable plug assembly blocks the inside diameter to fluidly isolate an upper portion of the passageway from a lower portion of the passageway, and wherein, in the open state, the degradable plug assembly allows for fluid communication through the fluid passageway, wherein the degradable plug assembly includes a degradable plug; 
providing a fluid in an upper portion of the casing string assembly that is heavier than the light fluid trapped in the lower portion of the casing string assembly; 
landing the casing string assembly at a desired location in a wellbore; and 
introducing fluid to the degradable plug assembly to degrade the degradable plug.
8. The method as recited in claim 7, wherein the degradable plug is made of a composite comprising sand [0011].
9. The method as recited in claim 7, wherein the degradable plug comprises a material dissolvable in the fluid. [0015]
11. The method as recited in claim 7, wherein the degradable plug assembly comprises a cover 86 movable within the fluid passageway between a closed state and an open state (figure 2, figure 3), wherein, in the closed state, the cover blocks communication of the fluid to the degradable plug, and wherein the method further comprises moving the cover within the fluid passageway to the open state to provide for communication of the fluid to the degradable plug.([0016])
12. The method as recited in claim 11, wherein moving the cover within the passageway comprises rupturing the cover to provide for communication of the fluid to the degradable plug. [0021]
14. A casing string assembly to deploy in a wellbore, comprising: 
a casing string extending between a first end proximate a surface penetrated by the wellbore and a second terminal end (Figure 1); 
a tool housing(see Figure 2, elements including 80,82,100,46, 48, 56) having an inside diameter 94 that defines a fluid passageway extending between first and second ends of the housing (Figure 3), the first and second ends coupling the housing within the casing string 20 at a location intermediate the first end and the second end (Figure 1); 
a degradable plug assembly 58 [0011] disposed within the tool housing and having a closed state and an open state (Figure 2, 3), wherein, in the closed state, the degradable plug assembly blocks the inside diameter to fluidly isolate an upper portion of the passageway from a lower portion of the passageway(Figure 2), and wherein, in the open state (Figure 3), the degradable plug assembly allows for communication of a fluid through the fluid passageway, wherein the fluid is introduced into the casing string assembly at the first end, and wherein the degradable plug assembly includes a degradable plug 58 [0011]. (As best understood, the assembly of Helms has an open state and a closed state); and 
a fluid blocking device (30,32 [0008], figure 1) coupled with the casing string 20 at a location intermediate the second terminal end and the degradable plug assembly to define a sealed chamber 26 therebetween, wherein the sealed chamber contains a light fluid that is lighter than the fluid introduced at the first end of the casing string assembly ([0007]).
15. The casing string assembly as recited in claim 14, wherein the fluid blocking device comprises a plug 58.
16. The casing string assembly as recited in claim 14, wherein the degradable plug is made of a composite comprising sand. [0011]
17. The casing string assembly as recited in claim 14, wherein the degradable plug comprises a material dissolvable in the fluid.[0015]
19. The casing string assembly as recited in claim 14, wherein the degradable plug is made of a material comprising salt. [0011]
20. The casing string assembly as recited in claim 14, wherein the degradable plug assembly comprises a cover 86 movable within the fluid passageway between a closed state and an open state(figure 2, figure 3), wherein, in the closed state, the cover blocks communication of the fluid to the degradable plug, and wherein, in the open state, the cover provides for communication of the fluid to the degradable plug.([0016])


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210148184 A1 to Helms, in view of US 5479986 A to Gano.
	Regarding claims 4, 10 and 18, Helms discloses the claimed invention except wherein the material dissolvable in the fluid is compressed.
	Gano teaches a temporary plug made of salt and sand  that is compressed (Col 5, lines 19-43).
	It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified the plug of Helms to be such that the material dissolvable in the fluid is compressed, in view of Gano, so that the plug can “ resists vibrations experienced within the well environment”(Col 5, lines 19-43)


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210148184 A1 to Helms, in view of US 20140008085 A1 to Tinnen.
Regarding claim 13, Helms discloses the claimed invention except 13. The method as recited in claim 7, wherein the degradable plug assembly comprises an expandable seat, and wherein the method comprises increasing pressure in the fluid passageway to move the degradable plug through the expandable seat.
	Tinnen teaches a temporary wellbore plug  wherein the degradable plug 212 assembly comprises an expandable seat 207, and wherein the method comprises increasing pressure  in the fluid passageway to move the degradable plug 212 through the expandable seat 207. (Figures 2- 5c, [0073]).
	It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified Helms to replace his plug assembly with a temporary wellbore plug, in the style of Tinnen, as this amounts to no more than Simple substitution of one known element for another to obtain predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20100270031 A1 discloses a downhole dissolvable plug.
US 20210017833 A1 teaches a downhole dissolvable plug with an expanding seat.
US 20200131884 A1 teaches a temporary downhole plug.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/Primary Examiner, Art Unit 3674